Citation Nr: 0032137	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractures of toes of the left foot.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for fractures of toes of the 
left foot, and for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for residuals of fractures of toes of the left 
foot.

2.  The veteran's claimed left foot injury during service is 
not documented by service medical records.

3.  Physicians have not found a current disability of the 
veteran's left foot.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

No disability of the veteran's left foot or toes was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, ___ (November 9, 
2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Foot

The veteran contends that he sustained injury of some of the 
toes of his left foot during service, and that he has ongoing 
disability residual to that injury.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for service connection for a 
left foot disability includes the report of a VA medical 
examination of the veteran's left foot.  The evidence 
compiled with respect to that claim does not point to the 
existence of any additional evidence that would be relevant 
to the claim.  The Board finds that the facts relevant to 
that claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

The veteran's service medical records do not reflect any 
complaint or treatment involving injury of his left foot.  In 
an April 1992 statement, the veteran wrote that he had 
sustained injuries to his left foot during service.  He 
reported that the injuries had included fractures of the 
first, second, and third toes, and the bones behind the toes.  
He reported that the second toes was rebroken and reset at 
the VA Medical Center (VAMC) in Shreveport, Louisiana, in 
1976 or 1977.  He reported that he currently had constant 
pain in his left foot, and trouble fitting that foot into a 
shoe, such that no shoe was comfortable.

On VA examination in July 1992, the veteran reported that, in 
1966 or 1967, he had hit his left foot, including the big 
toe, with a sledge hammer.  The veteran reported that the 
nail of his big toe had become thick, and had abnormal, 
painful growth.  Left foot x-rays revealed a focal area of 
sclerosis in the cuboid bone, the significance of which was 
reported to be unclear.  There was mild and osteal bone 
thickening involving the proximal phalanx of the left second 
toe.  There was no evidence of fracture or subluxation.  
There were cystic changes in the bases of the proximal 
phalanges of the third and fourth toes.  The examining 
physician did not diagnose any disorder of the left foot.

In January 1994, the veteran had a Travel Board hearing at 
the RO before a Board Member.  The transcript of that hearing 
is in the veteran's claims file.  The Board Member who 
conducted that hearing retired while the veteran's appeal was 
still pending.   The Board has offered the veteran the 
opportunity to have an additional hearing, and the veteran 
has not responded that he wished to have another hearing.  In 
the 1994 hearing, the veteran reported he was a truck driver 
during service.  He reported that his left foot was injured 
when he was trying to change a flat tire, and he hit his left 
foot with a sledge hammer.  The veteran reported that the 
impact of the sledge hammer jammed the toenail of his big toe 
back up underneath the cuticle, and fractured the second toe.  
The veteran stated that his big toe hurt so much that he did 
not realize initially that the second toe was broken.

The veteran reported that he was seen during service for the 
foot injury, and that the nail was removed from the big toe, 
and the big toe was bandaged.  He reported that he did not 
receive any treatment during service for the second toe.  The 
veteran reported that the nail of the big toe did not grow 
back until twelve or fifteen years later, and that it grew 
back thick, discolored, and misshapen.  He reported that he 
was seen in 1976 at the Shreveport VAMC, where they rebroke 
the second toe and straightened it out.  He stated that he 
did not know the names of any private doctors who might have 
examined or treated his foot.  He reported that his left foot 
continued to be painful.  He reported that he could not walk 
barefoot, because that aggravated the pain.  He stated that 
he had to be careful what type of shoes he wore.

In 1996, the RO requested from the Shreveport VAMC records of 
any treatment of the veteran in 1976.  The Shreveport VAMC 
responded that they did not have any active or retired 
records of treatment of the veteran.

The veteran's service medical records are silent for any 
injury of his left foot.  The 1992 VA examination does not 
indicate that the veteran has any clear current disability of 
the left foot.  The medical evidence does not indicate that 
the veteran has any current disorder of the left toes and 
foot that is related to any injury during service.  The Board 
notes that there is no contemporaneous evidence or other 
corroborating evidence that the veteran injured his left foot 
during service.  There is no objective evidence supporting 
the veteran's contention that he currently has a left foot 
disability, and no competent evidence of a current disorder 
linked to an injury during service.  Overall, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of injury of the toes of 
the left foot.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (November 
9, 2000) (to be codified as amended at 38 U.S.C. §5107).  The 
Board finds that the positive evidence does not balance the 
negative evidence with regard to this claim.  The appeal is 
denied.


ORDER

Entitlement to service connection for residuals of fractures 
of toes of the left foot is denied.

REMAND

PTSD

The veteran contends that he has PTSD as a result of 
traumatic experiences during his service in Vietnam.  PTSD is 
a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence diagnosing PTSD, credible 
supporting evidence that a claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an inservice stressor.  
38 C.F.R. § 3.304(f) (2000).  After a review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
a remand is required for these reasons, as well as for the 
development of the additional evidence specified below.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

First, the report of an OEM evaluation conducted at a VA 
medical center in June 1997 is of record.  However, the first 
page of that report is not in the claims file.  Moreover, the 
doctors noted that the MMPI (Minnesota Multiphasic 
Personality Inventory) profile did not support a diagnosis of 
PTSD.  The doctors may have actual reviewed a report of such 
psychological testing for the veteran in June 1997, but the 
report of testing that is in the claims file is dated in July 
1997 and appears to be the psychological testing report for 
another veteran with the same last name as the veteran in 
this case.  The subject veteran of the July 1997 report has a 
different first name and different social security number 
from the veteran in this case.  Therefore, remand is required 
to attempt to obtain the psychological testing report for 
this veteran and have it reviewed by a VA doctor or, if the 
report cannot be found, to order additional testing.

Second, the veteran has described several stressor events 
during his service as bases for his PTSD.  The veteran has 
reported that he drove a truck in convoys during his service 
in Vietnam with the Army 25th Supply and Transport Battalion.  
He served in Vietnam during portions of 1966 and 1967.  In 
January 1997, in response to a request for records, the 
United States Army & Joint Services Environmental Support 
(ESG) provided annual history reports from the veteran's 
unit.  (The ESG has since been redesignated the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  Some details in the annual history reports from 
the veteran's unit confirm elements of the history reported 
by the veteran.  Nonetheless, the unit annual history reports 
neither document nor rule out the specific traumatic events 
described by the veteran.  The annual history reports do not 
address some events that might help corroborate the veteran's 
reported stressors, such as whether any members of his unit 
were killed in action.

The January 1997 report from ESG provided an address for 
requesting Morning Reports, which can be used to verify daily 
personnel actions, such as when members of a unit are killed 
in action.  ESG specified that it is more time effective if 
VA requests Morning Reports directly from the National 
Personnel Records Center (NPRC).  It appears possible that 
Morning Reports could provide information that would tend to 
support or undermine the veteran's account.  Some of the 
events described by the veteran included the deaths of 
military personnel, and the veteran has provided the month 
and year when some of those events occurred.  The veteran 
states that he does not know the names of any of the men 
whose deaths he witnessed.  Morning Reports from the 
veteran's unit, for the pertinent periods, should be 
obtained, as those reports may indicate whether members of 
the unit were killed during the months that the veteran has 
identified.  Of the stressor events that the veteran has 
described, the following events involve military fatalities, 
and are identified by month and year, such that the 
occurrence of those events might be supported by information 
in Morning Reports:

In May 1966, in Company B, 25th Supply and Transport 
Battalion, while on a convoy, the truck right in front of the 
veteran's was hit by a mortar round, and all of the 
passengers were killed.  Parts of the people who were killed 
were blown onto the veteran's truck.

In May 1966, in Company B, 25th Supply and Transport 
Battalion, while on a return convoy from Tay Ninh, an Army 
pilot tried to land on the empty flatbed trailer of the truck 
that the veteran was driving.  The veteran jumped out of his 
truck.  His truck ran off the road, and the helicopter 
crashed.  The crash resulted in four deaths: those of three 
men in the helicopter, and of the driver of the truck behind 
the veteran's truck.

In May 1966, in Company B, 25th Supply and Transport 
Battalion, while en route to Bear Cat, the truck in front of 
the veteran's hit a mine and overturned.  The overturned 
truck was burning, and the veteran tried to rescue someone 
who he saw under the truck.  When the veteran pulled the man 
away from the truck, he saw that the man's legs were gone, 
and the veteran vomited on the man.  The man died later.

In February 1967, in Company A, 25th Supply and Transport 
Battalion, while en route to Vung Tao for an in-country R&R, 
the helicopter that the veteran was riding in crashed.  The 
veteran and one other person survived the crash, and everyone 
else on the helicopter was killed.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Director, 
National Personnel Records Center (NPRC), 
ATTN: NCPMR-O, 9700 Page Avenue, St. 
Louis, MO 63132, and request the 
following Morning Reports:

For Company B, 25th Supply and 
Transport Battalion (Army), for 
April, May, and June 1966.

For Company A, 25th Supply and 
Transport Battalion (Army), for 
January, February, and March 1967.

The RO should associate the Morning 
Reports with the veteran's claims file.

2.  The RO must determine whether the 
July 10, 1997, Psychology/Trauma Recovery 
Program, Compensation and Pension 
Evaluation, is the report for a different 
veteran with the same last name but a 
different first name and a different 
social security number from the veteran 
in this case and, if so, the RO should 
remove the report from the claims file 
and follow its procedures for associating 
the report with the other veteran's 
records.  The RO should attempt to obtain 
the MMPI profile referred to by examiners 
in the June 1997 VAMC Discharge Summary 
for the veteran in this case.  The RO 
should also attempt to obtain the 
complete June 1997 Discharge Summary, as 
the first page of the one in the record 
appears to be missing.

If a report of psychological testing, 
including an MMPI profile, pertaining to 
this veteran and referred to by the 
examiners in the June 1997 Discharge 
Summary cannot be obtained, the RO should 
schedule the veteran for a complete VA 
PTSD examination to include new 
psychological testing and have the VA 
examiner review the new test results in 
completing the examination report.

If the report of psychological testing, 
including an MMPI profile, pertaining to 
the veteran is obtained, the RO should 
still provide the veteran with a current 
VA PTSD examination and have the current 
examiner review the findings of the 1997 
psychological testing report and MMPI 
profile.  If the examiner feels that 
current testing should be conducted, the 
RO should ensure that it is conducted and 
the results reviewed by the examiner.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

